DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.
 
Specification
The amendments to paragraph [0045] of the Specification filed 2/3/2021 properly incorporate the subject matter of US Patent 10,029,691 into the present application. However, paragraphs [0058], [0073] and [0083] refer to the “previously incorporated co-pending U.S. patent application titled “Flexible and Conformal Patch Pump” in paragraphs [0058] and [0073] and to the “previously incorporated co-pending application titled ‘Flexible and Conformal Patch Pump’ (attorney docket number P-8678 (55581))” in paragraph [0083]. Due to the amendments made to paragraph [0045], it is 

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 refers to “the replacement delivery cannula” but claim 11 has been amended to introduce “a replacement cannula”. Since it is clear that these are intended to be the same cannula, it is suggested to remove the term “delivery” from this phrase in claim 16. Appropriate correction is required.
Claims 17, 18, 21 and 22 are objected to because of the following informalities: Claims 17, 18, 21 and 22 refer to “the delivery cannula in the replacement disposable housing” but claim 11 refers to this cannula as “a replacement cannula”. Since it is clear that these are intended to be the same cannula, it is suggested to replace the term “delivery” in this phrase in claims 17, 18, 21 and 22 with the term “replacement”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19, 21-23 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 15, 16, 19, 23 and 28: Each of these claims recite “the disposable housing”. However, since claim 11 introduces “a disposable housing” in line 15 followed by “a replacement disposable housing” in line 26, it is unclear which disposable housing that claims 15, 16, 19, 23 and 28 are referring to. For the sake of examination, the disposable housing of claims 15, 16, 19, 23 and 28 are interpreted as referring to the “disposable housing” introduced in line 15 of claim 11. It is suggested to amend claim 11 to introduce the disposable housing as “a first disposable housing” in line 15 and amend claims 11 (at lines 19 and 25), 15, 16, 19, 23 and 28 to recite “the first disposable housing”.
Re claim 16: Claim 16 recites “wherein the replacement disposable housing replaces the disposable housing”. Based on this language, it is unclear whether or not the “replacement disposable housing” is a part of the claimed invention since this feature is only functionally recited in claim 11 (upon which claim 16 depends). For the sake of examination, it is interpreted as part of the claimed invention. Therefore, it is suggested to amend claim 16 to recite “further comprising the replacement disposable housing and the replacement cannula, wherein, in use, the replacement disposable housing replaces the first
Re claim 16: Claim 16 recites “a deployment location of the replacement delivery cannula” and “a deployment location of the delivery cannula”. Claim 11, however, introduces that the delivery cannula is deployed in “any of the plurality of deployment locations” and that the replacement cannula is deployed “in a different one of the plurality of deployment locations”. It is unclear if the deployment locations of claim 16 are intended to be the same as the “any” and “different” locations of claim 11. For the sake of examination, they are interpreted as being the same. It is suggested to amend claim 16 to recite “[[a]] the deployment location of the replacement the deployment location of the delivery cannula”.
Re claims 17, 18, 21 and 22: Each of these claims recite “the spent disposable housing”. However, this phrase lacks proper antecedent since, although claim 11 introduces “a disposable housing” in line 15, it is unclear if this is the same disposable housing or different therefrom. For the sake of examination, they are interpreted as being the same. Accordingly, like in the rejection immediately above, it is suggested to amend line 15 of claim 11 to introduce “a first disposable housing” and to amend claims 17, 18, 21 and 22 to refer to “the first disposable housing”.
Re claim 19: Claim 19 recites dependence on now-cancelled claim 14. Therefore, it is unclear as to which claim that claim 19 is intended to depend upon. For the sake of examination, claim 19 is interpreted as reciting dependence on claim 11. However, it is noted that such an interpretation renders claim 19 a duplicate of claim 15. 
Re claims 21 and 22: Each of claims 21 and 22 recite dependence on now-cancelled claim 20. Therefore, it is unclear as to which claim(s) that claims 21 and 22 are intended to depend upon. For the sake of examination, claims 21 and 22 are each interpreted as reciting dependence on claim 11. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19, 21 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Each of claims 19, 21 and 22 recite dependence on a claim that has been cancelled (with claim 19 reciting dependence on cancelled claim 14 and claims 21 and 22 reciting dependence on cancelled claim 20). Each of claims 19, 21 and 22, therefore, fail to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 15-19, 21, 22 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moberg et al. (PG PUB 2006/0253086) in view of Flaherty et al. (PG PUB 2004/0010207) and Gross et al. (US Pat 5,997,501).
Re claim 1, Moberg discloses a partially disposable and partially reusable medical device 12 (Fig 28) for administering drug therapy to a user (Para 98), said medical device comprising: a reusable housing 22 (Fig 28) and a disposable housing 20 (Fig 28), each with at least one exposed interface for engaging each other (the portions that are manually pressed together as described in Para 30); wherein the reusable housing contains: a pump mechanism (labeled “motor and drive system” in Fig 28, seen in full in Fig 3) for administering a drug to the user; a controller 270 (Fig 28) for controlling the pump mechanism; an electrical contact at an exposed surface of the reusable housing directly connected to the controller (as described in Para 99, there must be an electrical contact connected to the electronics 270 that contacts electrical coupling 286); and the disposable housing contains: the delivery cannula (labeled “catheter” in Fig 28); a glucose sensor (labeled “glucose sensor” in Fig 28); a reservoir 24 (Fig 28) for housing a drug supply for infusion into said user; and an electrical contact 286 (Fig 28) at the exposed interface of the disposable housing directly 
Moberg discloses a glucose sensor deployment mechanism (labeled “introducer needle” within the “glucose sensor” in Fig 28, as described in Para 99) and a cannula deployment mechanism (labeled “introducer needle” within the “catheter” in Fig 28, as described in Para 99) that is configured to deploy the delivery cannula in the disposable housing in any of a plurality of deployment locations (Para 99; it is noted that the “plurality of deployment locations” comprise every location on the user’s skin, since the medical device 12 can be placed at any location on the user’s skin). Moberg does not disclose that these deployment mechanisms are contained within the reusable housing or that the controller controls the cannula deployment mechanism. Additionally, although Moberg discloses that the reusable housing can be used with a replacement cannula in a replacement disposable housing (“new disposable portion”, Para 45) to that is deployed in a different one of the plurality of deployment locations (since the assembled medical device 12 can be placed at any location on the user’s skin and placed at different skin locations upon each use, this limitation is met; i.e. the originally assembled medical device 12 can be positioned at one location on the skin (and thus the delivery cannula of the first disposable housing has a first “deployment location”), the assembled medical device can then be removed from the skin after use, the original disposable housing can then be removed from the reusable housing, the reusable housing can then be attached to the replacement disposable housing (and replacement 
Flaherty, however, teaches a medical device (Fig 7D) comprising a reusable housing 50a (Fig 7D) and a disposable housing 52a (Fig 7D) wherein the disposable housing contains a cannula (as seen in Fig 7D) and the reusable housing contains a cannula deployment mechanism 60a (Fig 7D) along with a controller (Para 89) for the purpose of reducing the cost of the medical device (since the deployment mechanism would be incorporated therein instead of being an additional component) (Para 89). Although the embodiment of Fig 7D does not explicitly teach that the cannula deployment mechanism is controlled by the controller or that there is a sensor deployment mechanism, Flaherty teaches such features in the embodiment of Fig 4 which sets forth a medical device 61 (Fig 4) comprising a delivery cannula 63 (Fig 4), a sensor 65 (Fig 4), a cannula deployment mechanism 69a (Fig 4; Para 76) and a sensor deployment mechanism 69b (Fig 4; Para 76) wherein both deployment mechanisms are controlled by a controller 71 (Fig 4; Para 76,77-78) for the purpose of automating the deployment and thus making operation easier for the user (Para 78). Therefore, it would have been obvious to one of ordinary skill in the art to modify Moberg to include the reusable housing with both of the deployment mechanisms and to control the 
Additionally, although Moberg discloses that each of the housing comprises an electrical contact (as set forth above), Moberg/Flaherty does not explicitly disclose that each of the housings comprise a plurality of electrical contacts.
Gross, however, teaches a medical device (Fig 17a-18) comprising a reusable housing (Fig 17a; Col 15, Line 19) and a disposable housing (Fig 18; Col 15, Lines 20-21) wherein both housings have electrical contacts 363,400 (Fig 17a,18; Col 15, Lines 50-57) at a respective exposed surface of the housings (as seen in Fig 17a,18) for the purpose of providing electrical communication between the controller found in the reusable housing and the elements found in the disposable housing (Col 15, Lines 55-57). Since Gross teaches that a plurality of electrical contacts achieve the same result as a single pair of electrical contacts, these two were art-recognized equivalents at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art to substitute a plurality of electrical contacts on each housing in place of the single electrical contact on each housing of Moberg since it has been held that substituting parts of an invention involves only routine skill in the art. Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was 
Re claim 15, Moberg discloses that the disposable housing comprises a key (“correspondingly shaped grooves, notches, tabs or other suitable features that allow the two parts to easily snap together”, Para 30) engageable with the reusable housing that orients a position of the delivery cannula (Para 30).  
Re claim 16, Moberg discloses that the replacement disposable housing replaces the disposable housing (“replace the disposable portion 20 […] with a new disposable portion”, Para 45); wherein a deployment location of the replacement delivery cannula in the replacement disposable housing is spaced apart from a deployment location of the delivery cannula of the disposable housing (as explained in the rejection of claim 11 above, since the assembled medical device 12 can be placed at any location on the user’s skin and placed at different skin locations upon each use, this limitation is met; i.e. the originally assembled medical device 12 can be positioned at one location on the skin (and thus the delivery cannula of the first disposable housing has a first “deployment location”), the assembled medical device can then be removed from the skin after use, the original disposable housing can then be removed from the reusable housing, the reusable housing can then be attached to the replacement disposable housing (and replacement delivery cannula), and the medical device 12 with the replacement disposable housing (and replacement delivery cannula) can then be placed at a different location on the skin (and thus the delivery cannula of the replacement disposable housing has a second “deployment location”) as described in Para 45). 
Re claim 17, Moberg discloses that the position of the delivery cannula in the replacement disposable housing is spaced apart from the position of the delivery cannula of the spent disposable housing that is replaced by between 0.5 and 2.5 inches (as explained in the rejection of claims 11 and 16 above, since the assembled medical device 12 can be placed at any location on the user’s skin and placed at different skin locations upon each use, this limitation is met because the original disposable housing can be placed at one location on the skin and the replacement disposable housing can be placed between 0.5 and 2.5 inches away from the original disposable housing when applied; thus the delivery cannulas of the respective disposable housings would also be spaced apart by 0.5 to 2.5 inches). 
Re claim 18, Moberg discloses that the position of the delivery cannula in the replacement disposable housing is spaced apart from the position of the delivery cannula of the spent disposable housing that is replaced by between 1.25 and 1.75 inches (as explained in the rejection of claims 11 and 16 above, since the assembled medical device 12 can be placed at any location on the user’s skin and placed at different skin locations upon each use, this limitation is met because the original disposable housing can be placed at one location on the skin and the replacement disposable housing can be placed between 1.25 and 1.75 inches away from the original disposable housing when applied; thus the delivery cannulas of the respective disposable housings would also be spaced apart by 1.25 and 1.75 inches).
Re claim 19, Moberg discloses that the disposable housing comprises a key (“correspondingly shaped grooves, notches, tabs or other suitable features that allow 
Re claim 21, Moberg discloses that the position of the delivery cannula in the replacement disposable housing is spaced apart from the position of the delivery cannula of the spent disposable housing that is replaced by between 0.5 and 2.5 inches (as explained in the rejection of claim 11 above, since the assembled medical device 12 can be placed at any location on the user’s skin and placed at different skin locations upon each use, this limitation is met because the original disposable housing can be placed at one location on the skin and the replacement disposable housing can be placed between 0.5 and 2.5 inches away from the original disposable housing when applied; thus the delivery cannulas of the respective disposable housings would also be spaced apart by 0.5 to 2.5 inches). 
Re claim 22, Moberg discloses that the position of the delivery cannula in the replacement disposable housing is spaced apart from the position of the delivery cannula of the spent disposable housing that is replaced by between 1.25 and 1.75 inches (as explained in the rejection of claim 11 above, since the assembled medical device 12 can be placed at any location on the user’s skin and placed at different skin locations upon each use, this limitation is met because the original disposable housing can be placed at one location on the skin and the replacement disposable housing can be placed between 1.25 and 1.75 inches away from the original disposable housing when applied; thus the delivery cannulas of the respective disposable housings would also be spaced apart by 1.25 and 1.75 inches).
Re claim 25, Moberg discloses that the pump mechanism comprises one of a micro-motor, linear actuator, and motor with a high-reduction gear reducer (“which is transferred to an axial movement of the piston plunger relative to the reservoir 24”, Para 42).  
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moberg et al. (PG PUB 2006/0253086)/Flaherty et al. (PG PUB 2004/0010207)/Gross et al. (US Pat 5,997,501) in view of Savoie et al. (PG PUB 2011/0022025).
Re claim 23, Moberg/Flaherty/Gross disclose all the claimed features except that the reusable housing and disposable housing are configured to communicate with each other using a personal area network that transmits data across the user's body.  Savoie, however, teaches a modular medical device wherein its components are configured to communicate with each other using a personal area network that transmits data across the user’s body (Para 14) for the purpose of reducing overall cost and enabling extended use duration of the medical device (Para 34). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Moberg/Flaherty/Gross to include the housings such that they are configured to communicate with each other using a personal area network that transmits data across the user’s body, as taught by Savoie, for the purpose of reducing overall cost and enabling extended use duration of the medical device (Para 34).
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moberg et al. (PG PUB 2006/0253086)/Flaherty et al. (PG PUB 2004/0010207)/Gross et al. (US Pat 5,997,501) in view of Wittmann et al. (PG PUB 2003/0104982).
Re claim 26, Moberg/Flaherty/Gross disclose all the claimed features but do not explicitly disclose that the controller for controlling the pump mechanism is selected from the group consisting of a proportional-integral (PI) controller and a proportional-derivative (PD) controller. Wittmann, however, teaches a medical device comprising a sensor (“glucose sensor”, Para 17) and a fluid delivery mechanism (“dosage pump”, Para 20) and a controller (“controller”, Para 19) in the form of a proportional-integral (PI) controller (Para 19) for the purpose of dealing with disturbance variables (Para 19). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Moberg/Flaherty/Gross to include the controller as a PI controller, as taught by Wittmann, for the purpose of dealing with disturbance variables (Para 19).
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moberg et al. (PG PUB 2006/0253086)/Flaherty et al. (PG PUB 2004/0010207)/Gross et al. (US Pat 5,997,501) in view of Millerd (US Pat 4,734,092).
Re claim 28, Moberg/Flaherty/Gross disclose all the claimed features except that the disposable housing comprises a hydrophobic membrane along a flow channel, wherein said hydrophobic membrane is adapted to expel air from the flow channel during an initial priming of said medical device. Millerd, however, teaches a medical device 68 (Fig 3) comprising a disposable housing 74 (Fig 3) and a reusable housing 70 (Fig 3), wherein the disposable housing comprises a hydrophobic membrane 50 (seen but not labeled in Fig 3; labeled in Fig 2; Col 4, Lines 61-62) along a flow channel (as seen in Fig 3, wherein fluid flows out of end 40, into chamber 54 and into cannula 44 as described in Col 4, Lines 39-44 and Lines 61-65; this is comparable to the flow channel . 

Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive. Applicant argues that the combination of Moberg, Flaherty and Gross (cited in the last Office Action and maintained above) does not disclose the subject matter of independent claim 11, “since none of the cited references, taken alone or together, teach or suggest the cannula deployment mechanism recited herein, which can deploy a cannula in multiple deployment locations as recited herein”. Applicant goes on to say that “this capability permits extended use of the device, since a single attachment of the device to a patient can correspond to four (or more or less) different cannula deployments, each in different locations”. However the scope that is argued is not the same as that of claim 11. Rather, claim 11 only requires the cannula deployment mechanism to be capable of deploying different cannulas in different deployment locations. As explained in the rejection above, the phrase “plurality of deployment locations” can read on every location on the user’s skin and, since the medical device .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783